Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claim(s) 1-5 are pending and are hereby examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed.  The courts have stated, for example:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.").   Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, no that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
 
	The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163.
	
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
 
	The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence." MPEP 2163.
The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.
Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
 
The factors considered in the Written Description requirement are:
(1) level of skill and knowledge in the art,
(2) partial structure,
(3) physical and/or chemical properties,
(4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and
(5) the method of making the claimed invention.
 
In the instant case, the claims are drawn to a method for treating an angiogenic disease, comprising: administering to a subject in need thereof a pharmaceutical composition comprising a WT1 peptide or variant WT1 peptide, wherein the amino acids are replaced, deleted or added.

(1) Level of skill and knowledge in the art: 
The level of skill to practice the art of the instantly claimed invention is high with regard to the various divergent skills necessary to practice the claimed invention which are generally not found in a single individual.

(2) Partial Structure: (3) Physical and/or Chemical Properties: and/or (4) Functional Characteristics:
In the instant case, the WT1 peptides are useful for treating diseases such as “intraocular angiogenic disease(s) selected from the group consisting of wet-type age-related macular degeneration, myopic macular degeneration, angioid streaks, central serous chorioretinopathy, various types of retinal pigment epitheliopathy, choroidal atrophy, choroideremia, choroidal osteoma, diabetic retinopathy, retinopathy of prematurity, rubeotic glaucoma, and corneal neovascularization.”

(5) Method of making the claimed invention:
Peptide synthesis.
As stated supra, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that Claim(s) 1 are a broad generic, with respect to all possible compounds encompassed by the claims.  

Peptide
There are four example fixed sequences found in Claim 1, and those examples are unrelated and do not share a common structure function relationship.  While having written description for peptides of SEQ ID Nos: 1, 19, 27, and 32 of Claim 1, there is insufficient description of a common core sequence in the Markush group, or a common feature among the various species represented in the Markush group that must remain constant, or have a particular physicochemical property (charge, polarity, aromaticity, hydrophobicity, size, etc…), that would allow one of skill in the art to practice the invention as claimed. SEQ ID Nos: 1, 19, 27, and 32 of Claim 12 are unrelated, and there are no examples of the variants from in those peptides. With quite a number of changes being made with unrelated amino acids, and those substitution not being limited to a single point mutation at a time, one does not have any guidance as to which positions might change the intended structure/function of the peptide/protein, or just turn it into molecular weight marker.  There is no guidance in how the undisclosed specific mutations would be able to retain the properties of Claim 1, or have the properties to treat the diseases as claimed. Deletions destroy essential sequence in the primary sequence, and additions also do the same (there is no limitation that the addition must be at the N- or C-terminal). There is no guidance on where these can changes can be done and retain the function of the peptide. The Markush appears to be expanded from a small set of species to what might be done to have compounds that might function in the manner intended (agonist, antagonist, etc…), rather than an actual Markush that conveys essential structure function relationship to the intended use.
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention.  See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.")

Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

For the purpose of this invention, the level of ordinary skill in the art is deemed to be at least that level of skill demonstrated by the patents in the relevant art.  Joy Technologies Inc. V. Quigg, 14 USPQ2d 1432 (DC DC 1990).
One of ordinary skill in the art is held in accountable not only for specific teachings of references, but also for inferences which those skilled in the art may reasonably be expected to draw.  In re Hoeschele, 160 USPQ 809, 811 (CCPA 1969).
In addition, one of ordinary skill in the art is motivated by economics to depart from the prior art to reduce costs consistent with desired product properties.  In re Clinton, 188 USPQ 365, 367 (CCPA 1976);In re Thompson, 192 USPQ 275, 277 (CCPA 1976).

Claim 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Suglyama, US 2008/0070835 (IDS).

The instant invention is drawn to a method for treating and angiogenic disease, comprising: administering to a subject in need thereof a pharmaceutical composition comprising a WT1 peptide or variant WT1 peptide.

Suglyama teaches the administration of SEQ ID NO:1 (for example) for the treatment of cancer, see claims. The comprising language reads on the full-length protein, in addition to the exact sequence of SEQ ID NO: 1 being disclosed. Applicant have defined angiogenesis diseases as cancer among many other diseases, see [0002]. The peptide binds and inhibits an HLA molecule and induces helper T-cells, see abstract, for example. Suglyama further teaches administering the peptide with another agent, see claim 24. Paragraph [0150] of the PG Pub teaches “[a]dministration may be achieved, for example, intradermally, subcutaneously, intramuscularly, or intravenously, readable on Claim 10. At paragraph [0088] of the references, Suglyyama teaches “[t]he peptides of the present invention may be altered as appropriate within a range that the activity is maintained. As used herein the "alteration" of amino acid residue means substitution, deletion and/or addition of amino acid residue(s) (the addition is inclusive of addition of amino acid(s) at the N- and/or C-terminus of a peptide). The substitution of amino acid residue(s) is preferred. When the alteration involves substitution of an amino acid residue(s), any number of amino acid residues at any position can be replaced on the condition that the activity as a helper peptide is retained. However, since a peptide which binds to HLA class II molecule is generally about 10-25 amino acids in length, the alteration is preferably involves one to several amino acids.”

It would have been obvious to one of ordinary skill in the art to treat cancer, and angiogenic disease as taught by Suglyama, inclusive of intraocular angiogenic diseases.  One would have been motivated to treat cancer as the peptide has been shown to be effective in such a treatment. One would have had a reasonable expectation of success in treating cancer as the peptide has been shown to have the activity essential for treating cancers.

The Supreme Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list, nor do they need to all be present to make a case for obviousness.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel based upon the findings of the prior art.
In the instant case, (A) above has been presented to demonstrate combining of prior art teachings to arrive at the instantly claimed invention. Further consideration shows that the combination for (A) also embraces (B), as well as (C), (D), (F) and (G).
In conclusion, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Suglyyama, US 2008/0070835 (IDS) in view of Morris, Current Opinion in Chemical Biology, Volume 5, Issue 3, 1 June 2001, Pages 302-307 (IDS).
The instant invention is drawn to a method for treating an intraocular angiogenic disease, comprising: administering to a subject in need thereof a pharmaceutical composition comprising a WT1 peptide or variant WT1 peptide. The amended claims are drawn to WT1 peptides that have one or two amino acids replaced, deleted, or added. Note that added does not have to be within the peptide and can be additional amino acids at the N-terminus and the C-terminus. 
Suglyama teaches the administration of SEQ ID NO:1 (for example) for the treatment of cancer, see claims. The comprising language reads on the full-length protein, in addition to the exact sequence of SEQ ID NO: being disclosed. Applicant have defined angiogenesis diseases as cancer among many other diseases, see [0002]. The peptide binds and inhibits an HLA molecule and induces helper T-cells, see abstract, for example. Suglyama further teaches administering the peptide with another agent, see claim 24. Paragraph [0150] of the PG Pub teaches “[a]dministration may be achieved, for example, intradermally, subcutaneously, intramuscularly, or intravenously, readable on Claim 10. At paragraph [0088] of the references, Suglyyama teaches “[t]he peptides of the present invention may be altered as appropriate within a range that the activity is maintained. As used herein the "alteration" of amino acid residue means substitution, deletion and/or addition of amino acid residue(s) (the addition is inclusive of addition of amino acid(s) at the N- and/or C-terminus of a peptide). The substitution of amino acid residue(s) is preferred. When the alteration involves substitution of an amino acid residue(s), any number of amino acid residues at any position can be replaced on the condition that the activity as a helper peptide is retained. However, since a peptide which binds to HLA class II molecule is generally about 10-25 amino acids in length, the alteration is preferably involves one to several amino acids.”
While Suglyama teaches generic amino acid substitutions, Suglyama does not teach specific mutations to be made in the sequence, other than those that the “activity as a helper sequence is retained.” 
Morris teaches “[c]ombinatorial protein libraries offer powerful tools to dissect biological phenomena. Protein libraries can be used to explore the intricate relationship between the primary amino acid sequence and protein shape, stability and activity. Mutagenesis of specific residues in proteins has proven invaluable in probing the contributions of individual amino acid sidechains to the properties of proteins.” It is further taught “[c]ombinatorial libraries of mutant proteins can be used to rapidly analyze protein function and identify important sidechain functionalities. For the examination of receptor–ligand interactions, protein libraries can be generated with either random [3,4,5*] or site-specific mutations. Saturation mutagenesis substitutes specific positions with all 20 naturally occurring amino acids [6,7]. However, substitution of a few carefully chosen amino acids can provide a thorough portrait of protein function and simplify analysis of the data. This review focuses upon combinatorial protein libraries substituted with either alanine or the wild-type amino acid in specific positions. Wild type in this context refers to leaving the residue unchanged as the naturally occurring amino acid sidechain.” 
Table 1 shows how rapidly one can make many mutations, single and multiple at a single amino acid position to search for functional mutant peptide/proteins using DNA mutagenesis technologies rather than single amino acid changes in peptide synthesis. Alanine mutations are well known in the prior art as Morris teaches “[a]lanine-scanning mutagenesis, a method of systematic alanine substitution, has been particularly useful for the identification of functional epitopes. Substitution with alanine removes all sidechain atoms past the β-carbon. Thus, the role of sidechain functional groups at specific positions can be inferred from alanine mutations.” This is further unpacked when Morris teaches ‘[a]lthough alanine mutagenesis provides a detailed map of functional epitopes, the method is laborious. Each alanine-substituted protein must be separately constructed, expressed, and sometimes refolded. The loss of the sidechain functionality is then assessed in an in vitro assay of protein activity. In vivo assays can minimize effort spent on protein purification and other steps, but such assays may be available for only a subset of interesting proteins.”
In addition to alanine scanning, there is also binomial mutagenesis as well as shotgun scanning available to the skilled artisan for uncovering critical residues as well as finding changes that might enhance or temper the activity of the given peptide or protein. Morris teaches, “[f]or example, a 120-residue protein can be divided into six shotgun scanning libraries, each with 20 residues substituted as alanine or wild type. While alanine mutagenesis highlights the contribution made by the functional group of each sidechain, substitution with other amino acids can offer different insight into protein function. Shotgun scanning with the α-helix breaker proline, for example, could probe the functional contribution of each position in an α helix. While the examples of combinatorial alanine mutagenesis discussed here have emphasized analysis of protein stability and non-covalent binding interactions, such techniques could be used to explore enzymatic catalysis, multi-subunit assembly and other aspects of protein function.”
It would have been obvious to one of ordinary skill in the art to analyze the sequence of Claim 1 via alanine scanning, and perform the proper assays for activity to arrive at a peptide that can treat as claimed.  One would have been motivated to perform the alanine scanning analysis to arrive at functional mutants.  One would have had a reasonable expectation of success in finding peptides that can tolerate minor changes and still retain the activity claimed. 
The Supreme Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list, nor do they need to all be present to make a case for obviousness.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel based upon the findings of the prior art.
In the instant case, (A) above has been presented to demonstrate combining of prior art teachings to arrive at the instantly claimed invention. Further consideration shows that the combination for (A) also embraces (B), as well as (C), (D), (F) and (G). In the instant case, obvious to try is in play as well as the (A)-(D) as well as (F) and (G).
In conclusion, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-6 of U.S. Patent No. 10,525,096 and Claims 1-5 of US Patent No. 11,413,322. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap with the instant method is using the same peptides to the same therapeutic end. It would have been obvious to use the peptides of the
‘096 and ‘322 patents to perform the same treatment. One would have a reasonable expectation of success and motivation to use the peptides given they treat the same diseases. Therefore, the invention is obvious over the two patents.

Conclusion
No claims are allowed.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art contained in the reference of record can be applied in the next office action.
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 to 5:00 pm, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Thomas S. Heard Ph.D.
Primary Examiner
Art Unit 1654


	
	/THOMAS S HEARD/             Primary Examiner, Art Unit 1654